DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2 has been entered.
Applicant's amendment/arguments filed on 09/03/21 as being acknowledged and entered.  By this amendment claims 3-4, and 6 are canceled, claims 1-2, 5, and 7-37 are pending and claims 19-33 are withdrawn.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 7-10, 12-18, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,477,080) in view of Voshell et al. (US PGPub 2007/0145464).
Claim 1: Noble teaches (Fig. 1) a semiconductor memory device, comprising: a substrate (113); an array of memory cells (100) provided on the substrate (Col. 3 lines 54-56), , each of the memory cells comprises a pillar-shaped active region extending vertically, wherein the pillar-shaped active region comprises source/drain regions (N+) at upper and lower ends respectively and a channel region (P-) between the source/drain regions, wherein the channel region comprises a single-crystalline semiconductor material (Col. 4 lines 1-15), and wherein each of the memory cells further comprises a gate stack (106) formed around a periphery of the channel region; a plurality of bit lines (102/103) formed on the substrate, wherein each of the bit lines is located below and extends along a corresponding one of the memory cell columns, is located below the lower source/drain region of the corresponding one of the memory cell columns and is electrically connected to the source/drain regions at the lower ends of the respective memory cells in the corresponding column(Col. 4 lines 1-15), and comprises first portions which overlap with the respective memory cells in the corresponding column, and second portions which extend between the respective first portions; and a plurality of word lines (W/L) formed on the substrate, wherein each of 
Noble does not teach wherein the memory cells are arranged in rows and columns and wherein the first portion of the bit line is thicker than the second portion.  Voshell teaches (Fig. 5) wherein the memory cells are arranged in rows and columns and wherein the first portion of the bit line is thicker than the second portion offering compact layout and device efficiency [0041].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Noble to have had the memory cells are arranged in rows and columns and wherein the first portion of the bit line is thicker than the second portion because the arrangement is common in the art and the thickness changes cause by the annular shape of the bit line offers a compact layout and device efficiency [0041] as taught by Voshell.  
Claim 2:  Voshell teaches each of the bit lines (36) is in direct physical contact with the source/drain regions (38) at the lower ends of the respective memory cells in the corresponding column [0034].
Claim 5:  Voshell teaches (Fig 5) wherein the second portions each comprise a first sidewall and a second sidewall which extend substantially along the column and oppose each other, and the first portions each comprise a third sidewall connecting the first sidewalls of the second portions adjacent thereto and a fourth sidewall connecting the second sidewalls of the second portions adjacent thereto, wherein at least one of the third sidewall and the fourth sidewall protrudes with respect to a corresponding one of the first or second sidewall in a direction perpendicular to the column.

Claim 8:  Voshell teaches (Fig. 5) an isolation layer (34) which extends between the respective memory cell columns to electrically isolate the bit lines (38a,b) from each other.  
Claim 9:  Voshell teaches (Fig. 14,15) each of the word lines (44C) extends between corresponding ones of the memory cell rows (33).  
Claim 10:  Voshell teaches (Fig. 14, 15) the gate stack (42, 44B) of each of the memory cells comprises an annular portion surrounding the periphery of the channel region (33) and an extension portion extending outwardly from the annular portion (44C), wherein the extension portions of the gate stacks of the respective memory cells in each row protrude towards the same side (Fig. 15).    
Claim 12:  Voshell teaches an isolating dielectric layer (46B) which extends between the respective memory cells in each of the memory cell rows to electrically isolate the word lines (44C) from each other (Fig. 14,15).  
Claim 13:  Voshell teaches the gate stacks (42, 44B) of the respective memory cells are separated from each other and are substantially coplanar (Fig. 14, 15).  
Claim 14:  Voshell teaches each of the memory cells has a crystal interface and/or doping concentration interface between the channel region and at least one of the source/drain regions.  Due to the nature of implanting dopants, there will be an inherent concentration interface between the channel region and the source/drain region.  

Claim 16:  Voshell teaches storage elements (16) which are formed above the respective pillar-shaped active regions (33) and are electrically connected to the respective source/drain regions (38, 48) at the upper ends of the respective active regions (Fig. 10) [0042-0043].  
Claim 17:  Voshell teaches the storage elements each comprise a capacitor [0006].  
Claim 18:  Voshell teaches the gate stacks each comprise a floating gate configuration, or a charge trapping layer, or a ferro- electric material [0007].  These types of gate configurations are well known in the art and one of ordinary skill in the art would be able to modify/apply them across applications.
Claim 34: Voshell teach an electronic device comprising the semiconductor memory device according to claim 1 [0055-0056].  
Claim 35: Voshell teaches a processor configured to read/write data from/to the semiconductor memory device; and a display and a wireless transceiver operatively coupled to the processor [0052-0056].  
Claim 36:  Voshell teaches the electronic device comprises a smart phone, a computer, a tablet, an artificial intelligence device, a wearable device, or a mobile power supply [0056].
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,477,080) in view of Voshell et al. (US PGPub 2007/0145464), as applied to claim 10 above, and further in view of Sung et al. (US PGPub 2009/0114981)
Regarding claim 11, as described above, Voshell, and Noble substantially read on the invention as claimed, except Voshell, and Noble do not teach the periphery of the channel region is recessed with respect to peripheries of the source/drain regions, and the annular portion of the gate stack is embedded in a recess of the periphery of the channel region with respect to the peripheries of the source/drain regions.  Sung teaches the periphery of the channel region (34c) is recessed with respect to peripheries (34a and region next to 38A) of the source/drain regions, and the annular portion of the gate stack (36, 37) is embedded in a recess of the periphery of the channel region with respect to the peripheries of the source/drain regions to aid in reducing the size of the memory device while increasing integration and maintaining channel length [0003]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Voshell, and Noble to have had the periphery of the channel region is recessed with respect to peripheries  of the source/drain regions, and the annular portion of the gate 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, and 7-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/SARAH K SALERNO/           Primary Examiner, Art Unit 2814